DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1, Species A, claims 1 – 5. 10 & 11.  Claims 6 - 9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2021.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2012/0171010 Richard Jon Chevrette (‘Chevrette hereafter), App 12/980614
U.S. 2014/0250915 Swan et al. (‘Swan hereafter), App 13/785869,  
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 5, 10 and 11 are allowed. 
Claims 6 - 9 have been canceled.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 6 - 9 have been canceled by Examiner’s Amendment.

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “casing the diaphragm that is divided with a division surface into an upper half casing on an upper side of a vertical direction and a lower half casing on a lower side of the vertical direction and covers the rotor, and 
the diaphragm that is divided with a division surface into an upper half diaphragm disposed in the upper half casing and a lower half diaphragm  disposed in the lower half casing and extends in a circumferential direction of the rotor. the lifting jig (10) comprising: a diaphragm fixing unit (100) that is fixable to the upper half diaphragm.”
The closest prior art is as cited were ‘Chevrette & ‘Swan.  
‘Chevrette, teaches a lifting jig, #194 (lifting means)), that is configured to lift a rotor, Para 0027, “can be lifted out together with rotor of steam turbine”), and a diaphragm, Para 0003) of a steam turbine, Para 0001) including the rotor, Para 0004, #70, that is rotatable, Fig 1 shows axis in Prior Art, axis inherent in Figs 2, 4 and 5), and a casing #25.  
However, ‘Chevrette does not teach: the casing, the diaphragm that is divided with a division surface into an upper half casing on an upper side of a vertical direction and a lower half casing on a lower side of the vertical direction and covers the rotor, and the lifting jig that comprises: a diaphragm fixing unit that is fixable to the upper half diaphragms.
		‘Swan teaches: in the Abst, a Steam turbine, Para 0002 - 0003, rotating rotor, and casing, “Steam turbine diaphragms include two halves,” Para 0018 - 0019, upper and lower casing sections, upper and lower diaphragms, Para 0031 axial, Para 0007, rotor is within the casing and therefore the casing covers the rotor. 
However, ‘Swan does not teach: the lifting jig that comprises: a diaphragm fixing unit that is fixable to the upper half diaphragms.
Neither of these references provides the lifting jig that comprises: a diaphragm fixing unit that is fixable to the upper half diaphragms.
Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 – 5, 10 & 11 are also allowed because they are dependent on claim 1.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726    

06/03/2021